Citation Nr: 0632334	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Chicago, Illinois.

In May 2001, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he contended that he 
was now suffering from hypertension, numerous eye 
disabilities, a psychiatric disorder (depression), a 
neurological disability claimed to be a seizure disorder, 
memory impairment, left arm numbness, and a back disability 
to include ankylosing spondylitis.  When the RO issued its 
October 2001 decision, the rating action only addressed the 
veteran's request to reopen his claim for entitlement to 
service connection for headaches.  It did not issue a 
decision on the merits of the other disabilities, disorders, 
and conditions noted above.

After the RO issued its decision, the veteran submitted a 
notice of disagreement.  The veteran stated that he was 
appealing the decision of October 2001 that did not reopen 
his claim.  Following that submission and after obtaining 
additional medical information, the RO issued a statement of 
the case (SOC) in March 2003.  That SOC listed all of the 
issues reported above even though the RO had not issued a 
decision on the merits of those issues.  As a decision on the 
merits of the issues raised by the veteran has not been 
adjudicated by the RO, the Board does not have jurisdiction 
over those issues, and the only issue before it involves 
whether new and material evidence has been submitted 
sufficient to reopen his claim for entitlement to service 
connection for headaches.  The remaining items are referred 
back to the RO so that the RO may further develop and 
adjudicate those issues.

The RO found that new and material evidence had been 
submitted to reopen this claim, and then denied the claim on 
the merits.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  Thus, the issue on appeal has been 
recharacterized as shown on the front page of this action.

In October 2005, the veteran's accredited representative 
submitted a petition on behalf of the veteran asking that his 
claim be advanced on the docket in accordance with 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (c) (2005) 
[advancement on the docket based upon the age of the 
appellant].  The Board granted this motion in November 2005.

Following the grant of the representative's motion, the Board 
remanded the claim to the RO via the Appeals Management 
Center (AMC) for the purpose of insuring that the veteran was 
provided with the sufficient and proper notice in accordance 
with the Veterans Claim Assistance Act of 2000 (VCAA).  See 
66 Fed. Reg. 45,620 (August 29, 2001).  That remand occurred 
in December 2005.  The claim has since been returned to the 
Board for appellate review.  

Unfortunately, the appeal must once again be REMANDED to the 
AMC, in Washington, DC.  VA will notify the veteran if 
further action is required on the part of the veteran.


REMAND

As noted, the Board remanded the claim in December 2005.  The 
Board specifically directed the AMC to inform the veteran 
what he was required to do in order to prevail on his claim 
to reopen.  The AMC was notified that the AMC needed to tell 
the veteran of the standard used for reopening a claim if 
that claim was submitted prior to August 29, 2001, since the 
veteran's headache claim was submitted prior to that date.  A 
review of the VCAA notification letter, dated December 2005, 
along with the Supplemental Statement of the Case (SSOC) 
issued in July 2006, indicates that this was not done or 
accomplished.  That is, both documents provided the standard 
that is used for reopening a claim if that claim was 
submitted after August 29, 2001.  Such notification is 
clearly contrary to the instructions provided by the Board in 
its December 2005. 

Because the Board requested that the appellant be given 
adequate VCAA notice and this has not occurred, it is the 
Board's opinion that the AMC did not fully comply with the 
remand instructions of December 2005.  In Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the AMC did not properly 
inform the appellant of what was needed to prevail on his 
claim in accordance with the VCAA and the Remand, the claim 
must be returned to the AMC for compliance with the previous 
Remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The AMC must ensure that the notification 
requirements set forth at 38 U.S.C.A. § 
5103(a) (West 1991), 38 C.F.R. § 3.156(a) 
(prior to August 29, 2001), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  In 
particular, the AMC must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his new and material evidence claim; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim. 

Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim.  The 
letter should tell the veteran the 
difference between new evidence along 
with material evidence and the type of 
information he must submit in order to 
reopen his claim.  The AMC must not 
provide the criteria that is used for new 
and material claims received by the VA 
after August 29, 2001.  To explain it 
another way, the AMC must provide the 
"old" pre-VCAA criteria.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

After the above requested action has been completed, the AMC 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


